Citation Nr: 1203618	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-35 140	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for recurrent dislocation of the left shoulder.  

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee.  

3.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.  

4.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected left knee disability.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1994 to November 1994 and from June 1996 to January 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2007, the RO granted service connection for the left knee disability and for degenerative disc disease of the lumbar and assigned noncompensable ratings, effective January 5, 2007, and denied service connection for the left shoulder disability.  In December 2008, the RO granted service connection for the left shoulder disability and assigned a 20 percent rating, effective January 5, 2007.  In December 2008, the RO increased the ratings for the left knee and lumbar spine to 10 percent each, effective January 5, 2007.  In June 2009, the RO denied service connection for a right knee disability.   

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  








REMAND

On the claims for increase, in August 2011, the Veteran testified that his service-connected disabilities of the left shoulder, left knee, and lumbar spine had increased in severity as the ranges of motion had decreased since he was last examined by VA.  

As the evidence suggests a material change in the disabilities since the last VA examinations, the Veteran should be reexamined under 38 C.F.R. § 3.327.  

On the claim of service connection for a right knee disability, on VA examination in March 2009, the VA examiner expressed the opinion that the right knee disability was not caused by the left knee disability.  As the VA examiner did not address the question of aggravation, further development under the duty to assist is needed.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Fayetteville, North Carolina since July 2009.

2.  Afford the Veteran a VA examination to determine the current severity of the service-connected disabilities of the left shoulder, left knee, and lumbar spine.  







The VA examiner is asked to describe, in degrees, where applicable, 

a).  Flexion and abduction of the left shoulder;

b).  Flexion and extension of the left knee, as well as, recurrent subluxation or lateral instability; and, 

c).  Range of motion in all planes of the lumbar spine, as well as, any objective neurological abnormalities, or any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

For each disability, the VA examiner is also asked to describe any additional functional loss due to painful motion, weakened movement, excess fatigue, atrophy, or on repetitive use or with flare ups, and, if feasible, any additional functional loss should be expressed in degrees of additional loss of range of motion. 

The Veteran's file should be made available to the VA examiner for review. 








3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current right knee disability, residuals of a meniscal tear by MRI in October 2008, is related to an in-service complaint of right knee pain without a history of injury in June 2001 or episodes of locking since about 2004 or 2005 or the current right knee disability is aggravated by the service-connected left knee chondromalacia.

In formulating the opinion, please consider that the Veteran is competent to describe symptoms of locking even though the symptoms are not recorded in the service treatment records.  

In this context, the term "aggravation" means a permanent increase in the right knee disability, that is, an irreversible worsening beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected left knee chondromalacia.











If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate the right knee disability and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


